Citation Nr: 1746864	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 16-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar strain and aggravation of the Veteran's scoliosis.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran and his wife toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's thoracolumbar scoliosis was aggravated beyond its natural progression by his active service.

2. The Veteran does not have a current disability of right ear hearing loss. 

3. Throughout the entire appeal period, the Veteran's left ear hearing loss manifested by average pure air tone conduction thresholds at 1000, 2000, 3000, and 4000 Hertz of no worse than 25 decibels, and speech recognition ability of 96 percent. 


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the Veteran, the criteria for establishment of service connection for a low back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3. The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in June 2017 and August 2017. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

The claim was remanded in April 2017 in order to provide the Veteran with examinations for his low back and hearing loss disorders. The Veteran was afforded examinations in June 2017 and August 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. 
 § 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity. Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
 § 3.306(a). In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Bilateral hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 


Service Connection for a Low Back Disorder

The Veteran contends that his low back pain is due to a lumbar strain experienced in service. He also argues that military service aggravated his pre-existing scoliosis.

At the Veteran's September 1960 entrance examination, the examiner noted the Veteran had mild scoliosis. Upon examination in April 1979, the examiner noted marked deformity in the thoracic cage. Upon examination in January 1980, the examiner noted "severe scoliosis," with no significant interval changes from the April 1979 examination. Upon examination in January 1981, the examiner noted the Veteran had "moderate to severe" scoliosis, measuring at 1east 33 degrees with the apex of the curve toward the right. Upon VA examination in December 1987, the VA examiner measured the curvature of the spine 35 degrees to the right. 

In July 2014, Hongbo Liu, M.D. opined that the Veteran's scoliosis was aggravated beyond its normal progression as a result of his service. Dr. Liu noted that the Veteran's scoliosis was deemed mild at entry into service, but "progressed significantly during the next 10 years for a 20 year old adult."

The June 2017 VA examiner opined that the Veteran's scoliosis was not aggravated by his active service. The VA examiner noted that a January 1980 radiographic examination while in service noted "no significant interval changes regarding severe scoliosis of the [Veteran's] thoracic spine" when compared to an April 1979 examination. However, the VA examiner did not discuss the Veteran's service treatment records reflecting progression from mild scoliosis to severe scoliosis. Accordingly, the June 2017 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The Veteran's service treatment records show that he complained of low back pain on numerous occasions. However, the Veteran's service treatment records are absent of any diagnosis of or treatment for a chronic low back disorder other than scoliosis. Upon VA examination in June 2017, the VA examiner opined that the Veteran's low back pain was not etiologically related to his active service. The June 2017 VA examiner observed that the Veteran was treated for low back pain on numerous occasions in service and that the Veteran was diagnosed with a muscle strain and spasms in August 1985. However, the examiner further noted that muscle strain of the thoracolumbar spine is a soft-tissue disorder which typically resolves in several weeks to months without residuals. The VA examiner indicated that pain is a purely subjective complaint and that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment. The examiner opined that the Veteran did not have a diagnosable low back condition other than the previously noted scoliosis. 

The Veteran has a current diagnosis of thoracolumbar scoliosis, and the evidence shows that the disorder was aggravated by service. However, the Veteran does not have any other diagnoses concerning his low back. The preponderance of the evidence is against a finding of a current disability of the low back other than scoliosis upon which to predicate a grant of service connection. However,  
resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for scoliosis by aggravation of a pre-existing disorder have been met. 

The RO will assign an appropriate disability rating under VA protocols. Ferenc v. Nicholson, 20 Vet. app. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

Service connection for Right Ear Hearing Loss

The Veteran contends he experiences right ear hearing loss as a result of acoustic trauma experienced in service. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran does not demonstrate a right ear hearing loss disability. Upon audiological examination at separation in May 1986, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
5
20


Upon VA audiological examination in August 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

Upon VA audiological examination in December 2013, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.

Upon VA audiological examination in December 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

Upon VA audiological examination in August 2017, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The preponderance of the evidence is against a finding of a current disability of right ear hearing loss upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no right ear hearing loss sufficient for VA purposes at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability of right ear hearing loss upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44. Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service.

Accordingly, service connection for right ear hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Increased Rating for Left Ear Hearing Loss

The Veteran contends that his hearing loss results in difficulty understanding other people speak. The Veteran's left ear hearing loss is currently rated as non-compensable. See 38 C.F.R. § 4.85. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86 , which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d).

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85 (e). Where impaired hearing is service-connected only in one ear, the non-service-connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. § 4.85 (f); see also 38 C.F.R. § 3.383. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Upon VA audiological examination in December 2013, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25
LEFT
10
10
10
25
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.
Upon VA audiological examination in December 2014, the Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30
LEFT
15
15
10
25
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

Upon VA audiological examination in August 2017, the Veteran's puretone thresholds were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
30
LEFT
10
5
10
20
50

Speech audiometry revealed speech recognition ability of 96 percent in both the right and the left ears.

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating.

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for left ear hearing loss. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.






ORDER

Service connection for scoliosis is granted.

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


